ITEMID: 001-61651
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF LOFFLER v. AUSTRIA (No. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to the length of the proceedings;Inadmissible under Art. 6-1 with regard to the fairness of the proceedings;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Georg Ress;Mark Villiger
TEXT: 4. The applicant was born in 1944 and lives in Linz.
5. On 10 April 1986 the Linz Regional Court instituted preliminary investigations on the suspicion of murder against the applicant and remanded him in custody. On 31 March 1987 a Court of Assizes (Geschworenengericht) at the Linz Regional Court (Landesgericht) convicted the applicant of murder and sentenced him to eighteen years' imprisonment. On 15 September 1987 the Supreme Court (Oberster Gerichtshof) dismissed the applicant's plea of nullity and appeal against sentence.
6. On 6 September 1990 the applicant requested the re-opening of the criminal proceedings against him. On an unspecified date the Linz Regional Court dismissed this request. On 15 June 1992 the Linz Court of Appeal (Oberlandesgericht) granted the applicant's appeal and reopened the criminal proceedings against him. On 23 June 1992 the applicant was released. New preliminary investigations were instituted against him.
7. On 10 May 1993 the applicant instituted official liability proceedings (Amtshaftung) against the Republic of Austria. He claimed compensation for damages caused by his conviction, which had been annulled, and his detention which lasted approximately six years and two months. He further filed a request for legal aid.
8. On 6 June 1993 the case was transferred to the Steyr Regional Court. The Republic of Austria subsequently filed an appeal against the decision ordering the delegation. On 12 July 1993 the Republic of Austria withdrew their appeal.
9. On 19 August 1993 the Republic of Austria filed a statement of defence.
10. On 6 September 1993 the Presiding Judge (Vorsitzender) of the Steyr Regional Court dismissed the applicant's request for legal aid.
11. Upon the applicant's appeal, the Linz Court of Appeal quashed this decision.
12. On 12 October 1993 the Steyr Regional Court granted the applicant's request for legal aid.
13. In the meantime, on 27 September 1993, the Regional Court had rejected submissions filed by the applicant. The applicant's appeal was to no avail.
14. A hearing scheduled for 13 December 1993 had to be cancelled due to illness of the Presiding Judge.
15. On 15 March 1994 the Steyr Regional Court held a hearing and suspended the official liability proceedings, as the criminal proceedings against the applicant were still pending. The applicant appealed against this decision. On 10 August 1994 the Court of Appeal dismissed this appeal.
16. On 29 August 1996 the Assize Court acquitted the applicant of the charge of murder, but dismissed his application for compensation for detention (Haftentschädigung) under the Criminal Proceedings Compensation Act (Strafrechtliches Entschädigungsgesetz).
17. On 6 November 1996 the Court of Appeal allowed the applicant's appeal and stated that the applicant was entitled to a compensation under Section 2 § 1(b) and 1(c) of the Criminal Proceedings Compensation Act.
18. On 4 September 1996 the Steyr Regional Court decided to continue the official liability proceedings.
19. In the meantime, on 11 March 1996 the applicant instituted further official liability proceedings. On 28 June 1996 the Linz Court of Appeal transferred the case to the Steyr Regional Court. On 3 October 1996 the Supreme Court dismissed the Republic of Austria's appeal.
20. On 7 December 1996 the Steyr Regional Court decided to join the official liability proceedings.
21. On 11 March 1997 the Steyr Regional Court found that the competent presiding judge was biased and allocated the case to another judge.
22. On 25 June, 8 October 1997 and 15 October 1998 the Steyr Regional Civil Court held hearings. At the hearing of 25 June 1997 the applicant submitted that his claim was also based on the Criminal Proceedings Compensation Act.
23. On 14 September 1998 the applicant extended his claim.
24. On 11 March 1999 the Steyr Regional Court partly allowed the applicant's claim and granted him compensation of ATS 42,912. The applicant and the Republic of Austria appealed against this decision.
25. On 9 July 1999 the Supreme Court delegated the case to the Vienna Court of Appeal.
26. On 18 October 1999 the Vienna Court of Appeal allowed the applicant's appeal for procedural deficiencies and remitted the case to the court of first instance.
27. On 18 November 1999 the Supreme Court transferred the case to the Vienna Regional Court.
28. On 28 February 2000 the applicant requested the Supreme Court to transfer the case back to the Steyr Regional Court. On 10 March 2000 the Supreme Court dismissed the applicant's request.
29. On 24 May 2000 the Vienna Regional Court held a hearing and decided to appoint an expert in order to assess the applicant's loss of earnings. It further ordered the applicant to submit the relevant documents concerning his loss of earnings. The applicant submitted the documents on 15 June 2000.
30. On 1 October 2000 the Vienna Regional Court appointed an expert to assess the applicant's loss of earnings and ordered her to submit the expert opinion within three months.
31. On 22 February 2001 the expert requested the Regional Court for an extension of the time-limit. The Regional Court granted the request on the same day.
32. On 25 May 2001 the applicant filed a request under Section 91 of the Court Act (Gerichtsorganisationsgesetz) for a time-limit to be fixed for the delivery of the expert opinion and a hearing to be held.
33. On 29 May 2001 the expert submitted her opinion.
34. On 25 June 2001 the Vienna Court of Appeal dismissed the applicant's request under Section 91 of the Court Act.
35. On 11 December 2001 the Regional Court held a hearing. Upon the applicant's request it ordered the expert to supplement the expert opinion within three months.
36. On 20 March 2002 the applicant filed again a request under Section 91 of the Court Act for a time-limit to be fixed for the delivery of the expert opinion.
37. On 29 March and on 4 April 2002 the Regional Court requested the expert to submit her opinion. On 10 April 2002 the expert filed her opinion.
38. On 5 June 2002 the Vienna Court of Appeal dismissed the applicant's application under Section 91 of the Court Act.
39. Upon the applicant's request the Regional Court, on 10 July 2002, appointed another expert to assess the applicant's loss of earnings within three months. On 10 December 2002 the new expert submitted her opinion.
40. On 10 March 2003 the Regional Court held a hearing.
41. On 29 July 2003 the Regional Court gave a partial decision (Teilurteil) and granted the applicant compensation in the amount of approximately 236 000 € as well as a monthly annuity. On an unspecified date it decided upon the applicant's further claims.
42. Appeal proceedings before the Vienna Court of Appeal are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
